DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
This Action is in response to communications filed 05/23/2022.
Claims 1, 9, and 13 have been amended.
Claims 1-3, 5-13, and 15-20 are pending.
Claims 1-3, 5-13, and 15-20 are rejected.

Response to Amendment
In the Remarks filed 05/23/2022, Applicant has amended:
The language of claim 9 to resolve the antecedent basis issue regarding the use of the term “PMR”. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made in the Office action dated 03/09/2022.

Response to Arguments
In Remarks filed on 05/23/2022, Applicant substantially argues:
The cited reference Doi in the Advisory action dated 05/11/2022 fails to disclose the amended limitations of claim 1, and similarly amended claims 9 and 13, of “a high priority indicator indicating that the data has not yet been read by a host and restoring the data with high priority indicators prior to data without the indicator.” In particular, the Applicant points to Doi as disclosing access frequency and the latest access date of data but that these factors do not disclose the claimed limitations of determining whether the host has read the data or not. Furthermore, it is argued the prior art of record Kim, Loewen and Nachimuthu also fail to disclose the amended limitations. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference referred to as NVME in the rejection of claims 2-5, 13, 15 and 18 fails to disclose the amended limitations as identified above in claims 1 and 13. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference Fujibayashi in the rejection of claims 6-7 and 16-17 fails to disclose the amended limitations as identified above in claims 1 and 13. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference Yerushalmi in the rejection of claim 8 fails to disclose the amended limitations as identified above in claims 1 and 13. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied reference Nemoto in the rejection of claims 9-12 fails to disclose the amended limitations as identified above in claims 1 and 13. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated May 23, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is amended to recite “the restoring is in response to exiting the low power state”. Low-power state is also amended to be removed from a preceding limitation of the claim and therefore there is lack of antecedent basis for the term. Claims 15-20 depend from claim 13. For purposes of the current action, it is interpreted to be “non-operational power state” as previously amended.


Claim Rejections - 35 USC § 103

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0097367) in view of Loewen et al. (US 2019/0102096) and further in view of Nachimuthu et al. (US 2016/0378344) and still further in view of Hoogterp (US 2005/0210218).

Regarding claim 1, Kim discloses a data storage device comprising: one or more memory devices ([0032] FIG. 1 illustrates a storage device 100 according to some example embodiments of some inventive concepts. Referring to FIG. 1, the storage device 100 includes first and second nonvolatile memory devices 111 and 112, a dynamic random access memory 120, and a controller 130.); and a controller comprising a persistent memory region (PMR) comprising one or more blocks ([0035] In some example embodiments, a controller 130 may be configured to expose the persistent memory region 122 to the external host device. For example, the controller 130 may be configured to expose the persistent memory region 122 to the external host device as a memory mapped region. In some example embodiments, a persistent memory region 122 may be exposed to the external host device as a region in which a block-based access is allowed.), and a PMR HOT table, wherein the controller is coupled to the one or more memory devices ([0046] In some example embodiments, a journal block 135 may be configured to store code and/or instructions to be executed by the first control block 133 and/or the second control block 134. The journal block 135 may be configured to store data to be used by the first control block 133 and/or the second control block 134, such as metadata.), wherein the controller is configured to: detect a write to a block of the PMR by either a host device or the data storage device ([0054] In some example embodiments, with regard to the persistent memory region 122, the controller 130 may be configured to support a block-based read operation of the external host device and/or to support a memory mapped write operation of the external host device.). Herein it is disclosed by Kim a storage device containing multiple nonvolatile memory devices and a storage controller which includes a persistent memory region for read and write operations by the host. Additionally, it is noted by the journal block, which is interpreted as being analogous to the PMR HOT table, for the controller to manage metadata. Kim does not explicitly disclose that the journal block recites and store a high priority indicator for the block of the PMR in the PMR HOT table, wherein the high priority indicator indicates that data corresponding to the write to the block has not yet been read by the host device; and restore data of at least one of the one or more blocks to the PMR from the one or more memory devices prior to the data storage device entering an operational power state from a non-operational power state, wherein the restoring occurs to one or more blocks that have the high priority indicator prior to one or more block that does not have the high priority indicator, and wherein the data from the PMR is stored in the one or more memory devices when the data storage device enters the non-operational power state. Regarding a priority indicator for the block of the PMR and restoring data from nonvolatile memory in a priority order, Loewen discloses in Paragraphs [0026-0027] “[0026] The priority order may be specified in a table or other suitable data structure. In case of a drive-startup after a surprise -power-failure, some embodiment may first complete power loss recovery (PLR), and then load the L2P segments as in a priority order. [0027] Turning now to FIG. 5, an embodiment of a priority table includes several different L2P load priority orders corresponding to different system power states. For a startup from a prior S5 state (e.g., normal shutdown), the system may first load L2P segments corresponding to demand reads/writes, followed by L2P segments corresponding to the LBAs in the boot set, followed by L2P segments corresponding to the LBAs in the runtime-set, followed by all other L2P segments in sequential order (e.g., until DRAM/SRAM space for L2P is full in a system without L2P-paging).” Herein it is disclosed by Loewen that the storage device may maintain a table which contains priority information for loading data into a memory region after a power loss event. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain indicators as disclosed by Loewen indicating the priority of data to be loaded after loss of power to the storage device as performed by Kim in order to improve storage device startup process and device access (Loewen Paragraph [0024]). Furthermore, Kim discloses in Paragraph [0065] that an indicator is used to determine when to restore data. Regarding the storing of data to nonvolatile memory when transitioning to a non-operational power state and restoration of data prior to the data storage device entering an operational power state, Nachimuthu discloses in Paragraphs [0048-0051] “[0048] In a block 612 the IO link to the persistent DRAM backing storage device (e.g., SSD) is initialized. In a block 614 the chosen power protected SSD is checked to see if it contains any existing DRAM backed storage by examining the meta-data. For example, the meta-data could be on a specific partition with a platform passphrase to a specific LBA (logical block address) region or to a specific file, or to a specific volume. [0050] If the answer to decision block 616 is YES, or after the operations of block 618 are performed, the logic proceeds to a block 620 in which the DRAM backed persistent memory stored in the SSD matches the persistent memory areas size selected in the DRAM… If there is a match, the answer to decision block 622 is YES, and the logic proceeds to a block 626 in which the DRAM data stored in the SSD is restored to the DRAM persistent SPA range(s) including the uncorrected errors along with the persistent DRAM content save state, SSD SMART health information, etc.  [0051] Next, in a block 628 the platform waits until (all) the power protected persistent DRAM super capacitor(s) is/are charged and enables the save on power failure feature. In a block 630 the SSD or power protected persistent partition on the SSD is hidden from the operating system… The process is completed in a block 632 in which the E820/ACPI tables are created and the persistent memory ranges and SMART health status is presented to the operating system.” Herein it is disclosed by Nachimuthu that upon initialization, data may be restored to DRAM through the associated management process and in the case there is data backed up to the non-volatile memory, it is then restored to the DRAM before the memory is made available to the operating system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restore data before the data storage device is in an operational state as disclosed by Nachimuthu with the storage device operation as disclosed by Kim and Loewen in order to resume normal operation prior to the power event or failure (Nachimuthu [0027]). Regarding that the priority indicator indicates data has not been read by a host, Hoogterp discloses in Paragraph [0079] “Read/write cache & queue 219 is a data structure which stores information that is read and written with information that the system desires to save for subsequent use with respect to currently pending matters. For example, the read/write cache & queue 219 would maintain information on read requests that are outstanding, write requests that have not been fulfilled and acknowledged, recently read or written data that the cache algorithm decides to save, and the status of all pending operations. As further examples, the queue could incorporate logic to assist in the optimization process, such as maintaining pending requests organized by physical (read) or logical (write) locations. Further optimizations would be performed by the appropriate logic, which may be external or internal to the read/write cache & queue 219, as necessary.” Herein it is disclosed by Hoogterp that the memory system manages pending operations including unfulfilled operations. Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pending statuses as disclosed by Hoogterp with the data recovery as performed by Loewen and Nachimuthu as Hoogterp additionally discloses in Paragraphs [0075-0076] that “[t]he initialization start-up, shutdown and recovery services component 213 controls operations which are required or desired to occur in the computer system such as initialization start-up, shutdown and recovery. These conventional operations occur outside of normal dynamic remapping operations. [0077] The space management component 215 is the logic which ensures that there is an accurate map of storage space. It ensures that the storage space utilization is known as to what information is stored at particular locations.” Herein further context provides for the benefit as to tracking the read and/or write state of data in the system in order to ensure proper mapping and access for when the memory is made available again for operations after a power event. Kim, Loewen, Nachimuthu and Hoogterp are analogous art because they are from the same field of endeavor of managing memory operations.

Claims 2-3, 5, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Loewen and further in view of Nachimuthu and still further in view of Hoogterp and “NVM Express Base Specification Revision 1.4a” by NVM Express, hereinafter NVME.

Regarding claim 2, Kim and Nachimuthu further discloses, in the italicized portions, the data storage device of claim 1, wherein the controller is further configured to cause the data storage device to enter into the non-operational power state, set a PMRSTS.NRDY bit, and clear the PMR (Kim [0034] As an example, the persistent memory region 122 may include volatile memory, such as dynamic random-access memory (DRAM) where data is first stored, and that is associated with nonvolatile storage, to which the data is backed up, for example, on a periodic basis. After a power cycle event, the contents of the main memory may be restored from the nonvolatile storage, thereby enabling the data stored by the main memory to be persistent (e.g., not lost due to a loss of power) even though the main memory in which the data is first stored may be volatile. Nachimuthu [0027]). Herein it is disclosed that the PMR is located in volatile memory which is therefore cleared when there is loss of power. In both Kim and Nachimuthu, it is noted that the power loss event results in the storage device being non-operational. Kim, Loewen, Nachimuthu and Hoogterp do not explicitly disclose setting a PMRSTS.NRDY bit; however, it is disclosed by NVME that as part of the base specification for memory operation that a PMRSTS bit field is present thereby indicating the status of the persistent memory region as noted in Figure 68 on page 42. Furthermore, the field is detailed in Figure 93 on page 58. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a bit field indicating the persistent memory region is not available as disclosed by NVME. Kim, Loewen, Nachimuthu, Hoogterp and NVME are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 3, Kim and Loewen further discloses the data storage device of claim 2, wherein the controller is further configured to cause the storage device to exit the non-operational power state, and detect the high priority indicator in the PMR HOT table (Kim [0065] Referring to FIG. 7, when based on power being supplied from the external host device, the first control block 133 may be configured to determine whether data targeted for recovery exists. For example, the first control block 133 may be configured to determine whether data targeted for recovery exists by identifying a flag or information that is added when data of the persistent memory region 122 is backed up. As another example, the first control block 133 may be configured to determine whether data targeted for recovery exists by checking valid data exists that is to be recovered from the first nonvolatile memory device 111 and/or the second nonvolatile memory device 112. Loewen [0024] On a next/subsequent startup, for example, the SSD may use the saved information to first prefetch the L2P entries (e.g., during in a background load) corresponding to the L2P entries that are expected to be used immediately and/or shortly after startup.). Herein it is disclosed that table information is referenced when power is returned to the storage device.
Regarding claim 5, NVME further discloses the data storage device of claim 3, wherein the controller is further configured to clear the PMRSTS.NRDY bit ([Page 87] The host enables the PMR by setting PMRCTL.EN to ‘1’. Once enabled, the controller indicates that the PMR is ready by clearing PMRSTS.NRDY to ‘0’. It is not necessary to enable the controller to enable the PMR. Restoring and saving the contents of the PMR may take time to complete.). Herein it is disclosed when the storage device is ready, the corresponding bit is cleared to ‘0’.
Regarding claim 13, Kim discloses, in the italicized portions, a system for storing data, comprising: one or more memory devices comprising a non-volatile memory device ([0032]); and a controller comprising a persistent memory region (PMR) means ([0035]), a write log means ([0074]), a HOT table means configured to store an indicator ([0046]) wherein indicator indicates that the system has written a data element to the PMR means and a host has not read the data element from the PMR means, a PMRSTS.NRDY bit indicating that the PMR means is not ready, the controller coupled to the one or more memory devices, the controller configured to: cause the system to exit a non-operational power state ([0035] and [0065]); read the indicator from the HOT table means; and restore the data element to the PMR means from the non-volatile memory device prior to the one or more memory devices entering an operational power state from the non-operational power state, wherein a data element having the indicator is restored to the PMR prior to a data element not having the indicator, the restoring is in response to exiting the low power state; and the data element is stored in the non-volatile memory device when the one or more memory devices enters the non-operational power state. Herein it is disclosed by Kim a storage device with a PMR region and a controller for managing writes to the PMR region during operation and restoring data to the PMR after a power event. The journal block disclosed by Kim tracks metadata changes and accesses to the PMR which is found to be analogous to the PMR HOT table. Kim does not explicitly disclose using the journal block to track a read to the PMR and reading this indicator; however, Loewen discloses in Paragraphs [0024] and [0026-0027] that the storage device may maintain a table which contains priority information for loading data into a memory region after a power loss event. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain indicators as disclosed by Loewen indicating the priority of data to be loaded after loss of power to the storage device as performed by Kim in order to improve storage device startup process and device access (Loewen Paragraph [0024]). Regarding the storing of data to nonvolatile memory when transitioning to a non-operational power state and restoration of data prior to the data storage device entering an operational power state, Nachimuthu discloses in Paragraphs [0048-0051] that upon initialization, data may be restored to DRAM through the associated management process and in the case there is data backed up to the non-volatile memory, it is then restored to the DRAM before the memory is made available to the operating system. Regarding that the priority indicator indicates data has not been read by a host, Hoogterp discloses in Paragraph [0079] that the memory system manages pending operations including unfulfilled operations. Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pending statuses as disclosed by Hoogterp with the data recovery as performed by Loewen and Nachimuthu as Hoogterp additionally discloses in Paragraphs [0075-0076] that “[t]he initialization start-up, shutdown and recovery services component 213 controls operations which are required or desired to occur in the computer system such as initialization start-up, shutdown and recovery. These conventional operations occur outside of normal dynamic remapping operations. [0077] The space management component 215 is the logic which ensures that there is an accurate map of storage space. It ensures that the storage space utilization is known as to what information is stored at particular locations.” Herein further context provides for the benefit as to tracking the read and/or write state of data in the system in order to ensure proper mapping and access for when the memory is made available again for operations after a power event. Kim, Loewen, Nachimuthu and Hoogterp do not explicitly disclose a PMRSTS.NRDY bit for indicating a ready state; however, it is disclosed by NVME that as part of the base specification for memory operation that a PMRSTS bit field is present thereby indicating the status of the persistent memory region as noted in Figure 68 on page 42. Furthermore, the field is detailed in Figure 93 on page 58. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a bit field indicating the persistent memory region is not available as disclosed by NVME.
Regarding claim 15, NVME further discloses the system of claim 13, wherein the controller is further configured to clear the PMRSTS.NRDY bit, indicating that the PMR means is ready ([Page 87] The host enables the PMR by setting PMRCTL.EN to ‘1’. Once enabled, the controller indicates that the PMR is ready by clearing PMRSTS.NRDY to ‘0’. It is not necessary to enable the controller to enable the PMR. Restoring and saving the contents of the PMR may take time to complete.). Herein it is disclosed when the device is ready, the corresponding bit is cleared to ‘0’.
Regarding claim 18, Kim further discloses the system of claim 15, wherein the controller is further configured to receive a write of a third data element from the host and update the write log means to include the third data element ([0059] When the external host device accesses (e.g., writes) the capacity 12 of the second persistent memory region PMR from among the capacity 31 to which the logical block address LBA is assigned, the storage device 100 may be configured to access (e.g., write) the persistent memory region 122 based on a request of the external host device. The capacity 12 of the second persistent memory region PMR may be used as a journal region in which user data and modification data (e.g., metadata) of a file system are to be committed. The capacity 11 of the first persistent memory region PMR may be used as a journal region from which user data and metadata are read upon recovering a file system and/or upon applying information of the journal region to the file system.). Herein it is disclosed when new data is written to the PMR the corresponding journal region is updated to reflect the PMR write. In this manner, the region may be updated for a plurality of writes.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Loewen and further in view of Nachimuthu and still further in view of Hoogterp and “NVM Express Base Specification Revision 1.4a” by NVME and still further in view of Fujibayashi (US 2008/0276016).

Regarding claim 6, Kim, Loewen, Nachimuthu, Hoogterp and NVME do not explicitly disclose the data storage device of claim 5, wherein the controller is further configured to detect a host read to a second block of the PMR from the host, wherein the second block has not been restored. Regarding this limitation, Fujibayashi disclosed in Paragraphs [0157-0159] “[0157] FIG. 14 is a flowchart of the processing of a read request from a host 20. The storage controller 10, upon receiving a read request issued from the host 20 (S50), confirms the data stored in the cache memory 150 (S51). [0158] When the host 20 read-request data is not stored in the cache memory 150 (S51: YES), the storage controller 10 confirms the data stored in the flash memory device 120. [0159] When the read-request data is not stored in the flash memory device 120 (S54: YES), the storage controller 10 updates the required management tables, such as the device status management table T3 (S55), reads out the read-target data from the disk drive 210, and transfers this data to the cache memory 150 (S56). The storage controller 10 reads the read-target data from the cache memory 150 (S57), and sends this data to the host 20 (S58).” Herein it is disclosed by Fujibayashi that a read request to a block in cache, which may be interpreted as a persistent memory region, is determined to not be in cache but stored in nonvolatile memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller may need to process read requests to data to determine whether or not the data has been restored to the memory as disclosed by Fujibayashi as Kim, Loewen, Nachimuthu and Hoogterp also disclose techniques for restoring data after a power event and handling subsequent read and write operations. Kim, Loewen, Nachimuthu, Hoogterp NVME, and Fujibayashi are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 7, Kim, Loewen and Fujibayashi further disclose the data storage device of claim 6, wherein the second block is added to a PMR priority list (Kim [0059] Loewen [0030] Turning now to FIG. 6, an embodiment of a method 60 of priority-based L2P segment loading for a restart from an S5 system power state may include starting up following a S5 shutdown at block 61, and determining if any demand read/write needs to be handled at block 62. If so, the method 60 may include loading L2P segment(s) corresponding to the demand at block 63, after which the method 60 may return to block 62. Fujibayashi [0159] When the read-request data is not stored in the flash memory device 120 (S54: YES), the storage controller 10 updates the required management tables, such as the device status management table T3 (S55), reads out the read-target data from the disk drive 210, and transfers this data to the cache memory 150 (S56).). Herein it is disclosed that management tables may be altered in response to a read request is not stored in memory. It is noted that the citation refers to flash memory and not the cache, or otherwise interpreted as persistent memory region, but it would be obvious to one of ordinary skill in the art to apply the technique as it notes going to disk for retrieving data to store to the cache therefore data is retrieved from outside of the volatile memory to be transferred to the volatile memory and adjusting table information as appropriate. This is similarly presented in Loewen as responding to demand requests and identifying data to be loaded in response to a request.
Regarding claim 16, Kim, Loewen, Nachimuthu, Hoogterp and NVME do not explicitly disclose the system of claim 15, further comprising a priority list, wherein the controller is further configured to determine that the host has made a read request of the PMR for a second data element, and update the priority list to include the second data element. Regarding this limitation, Fujibayashi discloses in Paragraphs [0157-0159] that a read request to a block in cache, which may be interpreted as a persistent memory region, is determined to not be in cache but stored in nonvolatile memory. Furthermore, the respective management information is updated. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller may need to process read requests to data to determine whether or not the data has been restored to the memory as disclosed by Fujibayashi as Kim and Loewen also disclose techniques for restoring data after a power event and handling subsequent read and write operations. As similarly noted in the rejection of claim 7, while the citation refers to data not being found in the flash memory and then accessing the disk drive for the data to be stored in the cache, the technique may be applied for when the cache data is not found the flash memory is accessed as it follows the process of being unable to retrieve data in one memory area and proceeding to another to then transfer the data.
Regarding claim 17, Fujibayashi further disclose the system of claim 16, wherein the controller is configured to restore the second data element to the PMR from the non-volatile memory device of the one or more memory devices ([0159]). Herein it is disclosed that the data corresponding to the read request is transferred from nonvolatile memory to volatile memory, which in context of Kim may be the PMR.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Loewen and further in view of Nachimuthu and still further in view of Hoogterp and “NVM Express Base Specification Revision 1.4a” by NVME and still further in view of Yerushalmi et al. (US 2013/0166819).

Regarding claim 8, Kim, Loewen, Nachimuthu, Hoogterp and NVME do not explicitly disclose the data storage device of claim 3, wherein the controller is further configured to clear the high priority indicator upon detecting a read by a host of the block. Regarding this limitation, Yerushalmi discloses in Paragraph [0095] “The controller 110 is configured to access one or more load priority indicators 1610 that are indicative of a data priority and to load a first portion 1622 of the stored data 1612-1618 from the non-volatile memory 104 to the volatile memory 112 according to the one or more load priority indicators 1610. For example, the one or more load priority indicators 1610 may include a higher priority indicator 1632 that indicates particular data having a higher priority than other data. The one or more load priority indicators 1610 may include a "most active" indicator 1634 that indicates particular data that is most active (i.e., most frequently used) within the data storage device 102 and having a higher priority than other data. The one or more load priority indicators 1610 may include a "most recently used" indicator 1636 that indicates particular data that has been most recently read from the data storage device 102 and having a higher priority than other data. The one or more load priority indicators 1610 may include an "identified by operating system" indicator 1638 that indicates particular data identified by an operating system of the data storage device 102 or of the host device 130 as having a higher priority than other data. The one or more load priority indicators 1610 may be based on historical data such as historical data that corresponds to host application data requests. The one or more priority indicators 1610 may be maintained and/or updated by the controller 110.” Herein it is disclosed that priority indicators may be managed by the controller based on various conditions including access by the host. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clear the priority of data based on read access by the host in order to alter the priority of loading data back into the persistent memory region, as similarly disclosed in Loewen, after a power event thereby improving access response by the host in order to be able to retrieve higher priority data more quickly (Yerushalmi [0100]). Kim, Loewen, Nachimuthu, Hoogterp NVME, and Yerushalmi are analogous art because they are from the same field of endeavor of managing memory operations.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nemoto et al. (US 2019/0196905) and further in view of Nachimuthu and still further in view of Hoogterp.

Regarding claim 9, Kim discloses a data storage device, comprising: one or more memory devices ([0032]); a non-volatile memory coupled to a persistent memory region (PMR) for storing data from the PMR when the data storage device is in a non-operational power state ([0034]); and a controller comprising the PMR comprising one or more blocks ([0035]), a PMR write log ([0074] Accordingly, the first application or the journal driver driven on the processor 210 may be configured to directly write the first user data D1 in the first persistent memory region 242 in the unit of a byte. For example, the first user data D1 may be written in the first persistent memory region 242 being the journal region as a portion of a first transaction TX1. Based on the first user data D1 being modified, a file system associated with the first user data D1 may be modified. The journal driver may be configured to store the modification data of the file system in the main memory 220 as first metadata M1. The journal driver may be configured to store, in a journal region of the main memory 220, a first bitmap B1 including information about modification of the file system and/or to manage the first bitmap B1. Based on the first metadata M1 indicating modification of the file system being stored in the main memory 220, the journal driver may be configured to record information indicating a position of the first metadata M1 at the first bitmap B1.), the controller coupled to the one or more memory devices, wherein the controller is configured to: cause the data storage device to exit the non-operational power state; read data from the non-volatile memory in response to existing the non-operational power state ([0065]). Herein it is disclosed by Kim a storage device with a controller that contains a persistent memory region for storing data and a location for metadata for tracking operations performed to the PMR. Kim does not explicitly disclose the data is stored in the non-volatile memory from the PMR when the data storage enters the non-operational power state; and cause data written from a host to be stored in the PMR write log before the data storage device is in an operational power state; and restore data of at least one of the one or more blocks to the PMR from the non-volatile memory device prior to the data storage device entering an operational power state from the non-operational power state, wherein data having a high priority indicator is restored to the PMR prior to data not having the higher priority indicator, and wherein the high priority indicator indicates that data corresponding to the write to the block has not yet been read by the host. Regarding the host written data, Nemoto discloses in Paragraph [0097] “Then on power return, the saved cluster data (the to-be-written sector data and the not-guaranteed data) and L3 correction code are restored from the emergency save area 30 into the volatile memory 22 (the write buffer 22a) and the fill-in-the-blank read process is performed for the restored cluster data… However, when the fill-in-the-blank read process is performed for the restored cluster data, sector data other than the to-be-written sector data out of the cluster data is filled with the correct other sector data to perform the L3 error-correction decoding. That is, because of the fill-in-the-blank reading, the not-guaranteed data is overwritten with the data whose values are guaranteed so as to disappear.” Herein it is disclosed by Nemoto that after exiting a non-operational power state, data that was previously transferred from the host may be written to the volatile memory as it is stored in nonvolatile memory prior to the volatile memory clearing after the power loss event. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to write data to the PMR before the device is in a powered state in order to resume operations that were in progress when the power event occurred in order to reduce potential errors in the data storage (Nemoto [0097]). Regarding the storing of data to nonvolatile memory when transitioning to a non-operational power state and restoration of data prior to the data storage device entering an operational power state, Nachimuthu discloses in Paragraphs [0048-0051] that upon initialization, data may be restored to DRAM through the associated management process and in the case there is data backed up to the non-volatile memory, it is then restored to the DRAM before the memory is made available to the operating system. Regarding that the priority indicator indicates data has not been read by a host, Hoogterp discloses in Paragraph [0079] that the memory system manages pending operations including unfulfilled operations. Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pending statuses as disclosed by Hoogterp with the data recovery as performed by Nachimuthu as Hoogterp additionally discloses in Paragraphs [0075-0076] that “[t]he initialization start-up, shutdown and recovery services component 213 controls operations which are required or desired to occur in the computer system such as initialization start-up, shutdown and recovery. These conventional operations occur outside of normal dynamic remapping operations. [0077] The space management component 215 is the logic which ensures that there is an accurate map of storage space. It ensures that the storage space utilization is known as to what information is stored at particular locations.” Herein further context provides for the benefit as to tracking the read and/or write state of data in the system in order to ensure proper mapping and access for when the memory is made available again for operations after a power event. Kim, Nemoto, Nachimuthu, and Hoogterp are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 10, Nemoto further discloses the data storage device of claim 9, wherein the controller is further configured to determine if an address of data written from the host corresponds with an address of data on the non-volatile memory ([0064] The memory system 1 performs normal operation until detecting an occurrence of power supply disconnection (No at S1) and, when detecting an occurrence of power supply disconnection (Yes at S1), stops accepting a write request from the host 2 (S2). The memory system 1 stops writing into the storage area 31 of the nonvolatile memory 7 (S3). That is, the memory system 1 causes the memory I/F 24 to discard a write command to write into the storage area 31 and the memory I/F 24 itself to stop. The memory system 1 saves not-vet written data (write data requested by the host to write and held in the write buffer 22a in the volatile memory 22) and cluster data of a log and cluster data of an L3 code into the emergency save area 30 to make those nonvolatile (S4). The log is information about an update (difference) of the entry when a change is made to a certain entry of management information in the nonvolatile memory 7 and is, for example, an update difference of the address conversion information 22c. [0068] If the discarded write command is a command from the host 2 to write data, as shown in FIG. 6A, the discarded-host write information 22e contains the storage location of data (e.g., logical block number BL0/logical page number PG-(N+1)/channel number CH3/bank number BK1), the type of information (Data), and an address in the volatile memory 22 (e.g., VADD-35).). Herein it is disclosed by Nemoto that the write commands are tracked according to the address locations to be accessed. 
Regarding claim 11, Nemoto further discloses the data storage device of claim 10, wherein the controller is further configured to merge the data written from the host when the address of data written from the host corresponds with the address of data on the non-volatile memory, and writing the merged data to the PMR ([0097] For example, a cluster that is a data management unit in the nonvolatile memory 7 is larger than a sector that is a management unit for data designated by a write request from the host 2. Hence, in writing data into the nonvolatile memory 7, when sector data (other sector data) of the same cluster address as to-be -written sector data corresponding to the write request exists in the nonvolatile memory 7, the memory system 1 performs the fill-in-the-blank read process of reading the other sector data from the nonvolatile memory 7 to merge with the to-be -written sector data so as to generate data in a cluster unit (a cluster of data). If a sudden power supply disconnection occurs during or before the fill-in-the-blank read process, the memory system 1 cannot finish the fill-in-the-blank read process for the other sector but performs L3 error-correction code processing using cluster data merged with not-guaranteed data (e.g., data of 0 s and 1 s mixed) present in the volatile memory (DRAM) instead of the other sector data to generate an L3 code. Then the memory system 1 saves cluster data including the to-be-written sector data and the not-guaranteed data and an L3 code generated based on this cluster data into the nonvolatile memory 7 (the emergency save area 30).). Herein it is disclosed by Nemoto that data from the write request may be merged with data from nonvolatile memory to be written to the volatile memory area thereby improving the data accuracy.
Regarding claim 12, Nemoto further discloses the data storage device of claim 11, wherein the controller is further configured to write the data from the non-volatile memory to the PMR if it is determined that the data written from the host does not correspond with data from the non-volatile memory ([0091] As such, the memory system 1 according to the embodiment saves not-yet written data and the discarded-host write information 22e relating to save locations for that data into the emergency save area 30 at the time of power supply disconnection and, on power return, reads those to reproduce symbols of logical pages PG used in generating an error correction code and including portions not yet written into the storage area 31 and performs error-correction decoding (e.g., L3 error-correction decoding) across multiple memory chips. By this means, at the time of power supply disconnection, information necessary for error correction across multiple memory chips can be saved into the emergency save area 30 within the range of power that can he supplied by the backup battery 40, and after power return, symbols to be used in error-correction decoding across multiple memory chips can be made to almost coincide with symbols used in error-correction code processing across the multiple memory chips immediately before the power supply disconnection.). Herein it is disclosed by Nemoto that the data related to the write request is identified via the address information. Therefore, as previously presented in the rejection of claim 11, the data as a result of the merge operation would be retrieved from the nonvolatile memory to be written in the volatile memory in the case that there are not pending writes from the host to be serviced.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Loewen and further in view of Nachimuthu and still further in view of Hoogterp and “NVM Express Base Specification Revision 1.4a” by NVM Express, hereinafter NVME, and still further in view of Nemoto.

Regarding claim 19, Kim discloses, in the italicized portion, the system of claim 18, wherein the controller is further configured to perform one of a merge with existing data in the non-volatile memory with the third data element and writing the merged data to the PMR means, and writing the third data element to the PMR means ([0059]). Kim, Loewen, Nachimuthu, Hoogterp and NVME do not explicitly disclose merging data; however, Nemoto discloses in Paragraph [0097] that data from a write request may be merged with existing data in nonvolatile memory in order to improve data accuracy of data stored in the volatile memory after power is returned to the storage device.
Regarding claim 20, NVME further discloses the system of claim 19, wherein the controller is further configured to complete exit from the non-operational power state upon writing either the merged data or third data element to the PMR means ([Page 87] The host enables the PMR by setting PMRCTL.EN to ‘1’. Once enabled, the controller indicates that the PMR is ready by clearing PMRSTS.NRDY to ‘0’. It is not necessary to enable the controller to enable the PMR. Restoring and saving the contents of the PMR may take time to complete.). Herein it is disclosed that restoration of the PMR takes time and therefore it would be obvious to one of ordinary skill in the art that the PMR may not be considered ready, and therefore out of a low power state, until restoration is considered complete.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135